 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord that the writers of the Burns and Allen show of McCaddenare employed steadily for aseriesof shows. There is noevidence that McCadden draws from a general writers' pool.Accordingly, we will adopt the normal eligibility period for theemployees of McCadden, and all persons will be eligible tovote who were employed during the payroll period immediatelypreceding the date of the direction of elections herein, includingemployeeswho did not work because theywereill or onvacation or temporarily laid off.[Text of Direction of Elections omitted from publication.]CARBOLOY DEPARTMENT OF GENERAL ELECTRIC COM-PANYandINTERNATIONALUNION,UNITEDAUTO-MOBILE, AIRCRAFT, AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA (UAW-CIO),PetitionerandLOCALUNION 107, INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, AFL, Petitioner.CasesNos. 7-RC-2009and 7-RC-2016. April 30, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNationalLaborRelationsAct, hearings were held beforeHerbert C. Kane and Emil C. Farkas, hearing officers. Thehearing officers' rulings made at the hearings are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel[ Members Houston, Murdock, andStyles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Carboloy is a department of General Electric, a NewYork corporation, and is engaged in the manufacture of cemented1After the hearingin case No. 7-RC- 2009, the113E W filed its petitionin Case No. 7-RC-2016 and moved to reopen CaseNo. 7-RC-2009. The Boardthen ordered the two casesconsolidated and the proceeding remanded to the Seventh Regionfor further hearing. TheUAW and theEmployer moved to dismiss theIBEW'spetition on the grounds that they werenot served with notice of the IBEW's request to reopenCase No. 7-RC-2009. The recorddiscloses that none of the parties was in any way prejudicedby the procedureor lackedopportunity to introduce evidence bearing on all the issues raised herein.Further, it hasbeen determinedby theBoard that the IBEW had a representativeshowing ofinterest at thetime of the hearing in CaseNo. 7-RC- 2009.Accordingly,we find withoutmerit the conten-tion that due process was denied,and shalldeny the motionto dismiss.See Pacific MetalsCompany, Ltd., 91 NLRB 696; Orkin Termite Company,Inc., et al.,79 NLRB 935.104 NLRB No. 75. CARBOLOYDEPARTMENT OF GENERAL ELECTRICCOMPANY597tungsten carbide tools and alnico magnets. The IBEW seeksa maintenance unit of machine repairmen,trades and main-tenance helpers, electricians, and boiler and hydrogen em-ployees. If the Board should decide to include janitors andlaborers in such a unit, the IBEW would accept them; theIBEW would exclude the trades and maintenance helpers iftheBoard deems that they are insufficiently skilled to beincluded in the unit.InCase No. 7-RC-2009 the Employer and the UAW-CIOstipulated to the appropriateness of a production and mainte-nance unit. However, the Employer moved to dismiss bothpetitions alleging that they were prematurely filed as itsoperations were expanding. We shall deny the Employer'smotion for reasons stated hereafter.The unit sought by the IBEW would consist of 2 machinerepairmen,2maintenance electricians, 2 trades andmainte-nance helpers, and 4 boiler and hydrogen operators. Thisgroup plus 6 janitors and 1 laborer are classified as mainte-nance employees by the Employer and are supervised by themaintenance foreman. The machine repairmen make minorrepairs to machines located on the production floor, andmay make minor parts, but do no major overhauling ofmachinery. The electricians do minor wiring of productionmachinery within the production area. They may also wiresmall panels. The Employer does not require machine repair-men or electricians to be journeymen craftsmen. The tradesand maintenance helpers are unskilled employees who performno actual operation themselves,but only assist the electriciansand the machine repairmen. The janitors perform the usualjanitorial duties, and the laborer carts refuse and performsgeneral labor around the plant. The 4 boiler operators andhydrogen employees tend to the boilers used in heating thebuilding and providing steam. They also make hydrogen asatmosphere for use in sintering,heat treatment,and otheroperations relating to the production process. All are licensedboiler operators. They are under the supervision of the mainte-nance foreman, but there is no interchange between them andother maintenance employees. There is no interchange betweenmaintenance employees and production employees.We are of the opinion that the employees in the maintenancedepartment possess interests in common, distinct from thoseof the production employees which are sufficient to warranttheir original establishment in a separate unit.Thus, in theabsence of bargaining history on a broader basis, we find thatall employees in the maintenance department may constitutea separate appropriate unit for the purposes of collectivebargaining. An overall production and maintenance unit mayalso be appropriate.We shall direct elections among thefollowing groups of employees at the Employer's plant atEdmore, Michigan:(a)All production employees excluding office and clericalemployees, professional employees, the maintenance employeesincluded in voting group (b), guards, and supervisors as de-fined in the Act.283230 0 - 54 - 39 598DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Allmaintenance employees including maintenance elec-tricians,laborers,janitors,maintenance repairmen,tradesandmaintenance helpers, and powerhouse employees, butexcluding all other employees and supervisors as defined inthe Act.If the employees in either group select a bargaining agentand their choice is different from the choice made by theother group, the Board finds they constitute a separate appro-priate unit. If the employees in both groups select the samebargaining agent, the Board finds that together they constitutea single appropriate unit. The Regional Director conductingthe elections directed herein is instructed to issue a certifica-tion of representatives to the Union or Unions in the unit or unitswhich may result from the elections. If the employees in eithergroup select no bargaining agent, the Regional Director shallissue a certification of results of elections to such effect.5.The Employer moved to dismiss both petitions on theground that the alnico portion of the carboloy division is notyet in operation. To carry out the alnico operations the Em-ployer contemplates increasing its employees from 128 to 350and adding about 45 new job categories. At the time of thehearing the shell of the building to house the alnico operationshad been completed and some machinery installed. Hiringswere to begin in March 1953 and the Employer expects theplant to be in actual operation by June 1953, and to reach afullcomplement of employees by the end of August 1953. Itappears from these facts that by June 1953 a representativeforce will be employed. Therefore we shall deny the Em-ployer'smotion to dismiss the petitions as premature. Weshall provide for elections to be held during the month of June1953, or on such earlier date to be selected by the RegionalDirector as it shall appear that a substantial and representa-tive number of employees are then employed in both the alnicomagnet and the fabricating products operations, subject tosubmission by the parties of an adequate showing of repre-sentation in such representative group. Eligibility shall bedetermined by the payroll period immediately preceding theissuance of a notice of elections.2[Text of Direction of Elections omitted from publication.]2See WeyerhaeuserTimber Company, 93 NLRB 887.